DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 09/17/2021 response includes: (a) the abstract is currently amended; (b) the specification is currently amended; (c) the drawings are currently amended; (d) claims 1, 3, 12-14, 17 and 19-20 are currently amended; (e) claims 2, 4-11, 15 and 18 are original; (f) claim 16 is canceled; and (g) the grounds for rejection set forth in the 07/20/2021 office action are traversed.  Claims 1-15 and 17-20 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 09/17/2021 with respect to the previously-stated prior art grounds of rejection have been fully considered and are persuasive.  Thus, the previously-stated prior art grounds of rejection have been withdrawn. 
	As to the drawing objections, examiner responds as follows:  Examiner agrees that claim 3’s limitations do not represent physical features and therefore need not be shown in the figures.  For the cited limitations of claims of 8, 11 and 15, examiner holds the objection, because these features may be depicted in the figures (i.e., the arrangement and/or connections of these components as claimed).  While applicant argues that the stray light photosensitive units (411), the noise photosensitive units (412) and the infrared photosensitive units (413) are described in the specification as being different, this does not satisfy the requirement (see MPEP §608.02(d)) that the 
	As to the previously-stated rejection of claims 19-20 under 35 U.S.C. §112(b), examiner notes that while applicant amended claim 20 at lines 1-2, applicant did not amend claim 19 (upon which claim 20 depends) to cure this issue.  Thus, claim 19 still includes at lines 4-5 “a set of photosensitive units comprising at least one photosensitive unit”.  As stated before it is unclear what applicant is claiming by these limitations given that the word “set” inherently includes a plurality of photosensitive
units.  Thus, the limitations “at least one photosensitive unit”(emphasis added) need to be amended or removed.
	Finally, there is a new objection to claim 20 brought about by applicant’s amendment to this claim.
Drawings Objection
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 8’s following limitations: “wherein the plurality of stray light photosensitive units are distributed in two columns of the array, and one of the two columns is adjacent to one of two opposite edges of the array and the other of the two columns is adjacent to the other of the two opposite edges of the array”.  Examiner notes that while FIG. 5 has labelled an array that includes a single component labelled 411 which corresponds 
(ii)	Claim 11’s following limitations: “wherein the plurality of noise photosensitive units are distributed in two second columns of the array, and one of the two second columns is near one of two opposite edges of the array and the other of the two second columns of the array is near to the other of the two opposite edges of the array”.  Examiner notes that while FIG. 5 has labelled an array that includes a single component labelled as 412 which corresponds to a noise photosensitive unit that looks identical to both a single component labelled 411 which corresponds to a stray light photosensitive unit and a single component labelled as 413 which corresponds to an infrared photosensitive unit.  Thus, this figure as well as the other figures do not depict a plurality of noise photosensitive units as set forth in this claim.
(iii)	Claim 13’s following limitations: “a plurality of circuit units comprising a plurality of photosensitive circuit units…and each of the plurality of the photosensitive units is connected with one photosensitive circuit unit, each noise circuit is separated from one of the plurality of photosensitive units by one of the photosensitive circuit units”.  Examiner notes that figure 5 depicts a single component labelled 421 which corresponds to a photosensitive circuit unit, this component looks identical to a single component labelled 422 which corresponds to a noise circuit unit. 
(iv)	Claim 15’s following limitations: “wherein the plurality of infrared photosensitive 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objection
5.	Claim 20 is objected to because of the following informalities: 
	Claim 20 at line 2 needs to be changed from “comprise” to “comprising” to be grammatically correct.  Appropriate correction is required.  
Claim Rejections – 35 USC §112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 19 at lines 4-5 includes the limitations “a set of photosensitive units comprising at least one photosensitive unit”, however it is unclear as to what applicant is claiming because the word set means a plurality that may not be equal to one and must be more than one.  This grounds of rejection applies to claim 20 that depends upon claim 19.  For purposes of applying prior art examiner is interpreting these limitations as “a set of photosensitive units”.
Allowed Claims/Potentially Allowed Claims
8.	Claims 1-15 and 17-18 are allowed.  If the above stated ground of rejection for claim 19 is overcome, then it would be allowed.  Also, if the above-stated objection and ground of rejection for claim 20 is overcome, then it will also be allowed.
Reasons for Allowance
9.	The following is examiner’s statement of reasons for allowance: the claimed 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “wherein the display-driving units(FIG. 6: 1a1) have an effective operation time alternated with that of the photosensitive units(FIG. 6: 41) in a same row or column”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0056613 A1 to Wang et al. (“Wang”) and U.S. Patent Pub. No. 2018/0357460 A1 to Smith et al. (“Smith”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

claim 1, an embodiment of Wang discloses a display device (Fig. 5A; ¶0045), comprising a first substrate(101)(Fig. 5A; ¶0045), a photosensitive layer(300)(Fig. 5A; ¶0045), a liquid crystal layer(103)(Fig. 5A; ¶0045), a second substrate(102)(Fig. 5A; ¶0045), and a collimation member(410)(Fig. 5A; ¶0045) that are stacked successively (Fig. 5A: 101, 300, 103, 410; ¶0045);
wherein the photosensitive layer(300)(Fig. 5A; ¶0045) comprises a plurality of photosensitive units(300)(Fig. 5A; ¶0045); 
wherein the second substrate(102)(Fig. 5A; ¶0045) comprises a plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059) and a shutter layer(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059) having a plurality of first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059), any adjacent two of the plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059) are spaced by the shutter layer(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059), and each of the first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059) is located between any adjacent two different ones of the plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059); 
and a light signal passes through one of the first holes(small spaces  and reaches the corresponding one photosensitive unit(300)(Fig. 5A; ¶0045); 
wherein a plurality of liquid crystal display units(103)(Fig. 5A; ¶0045) are arranged on the first substrate(101)(Fig. 5A; ¶0045) and in a first array comprising a plurality of rows and a plurality of columns(Fig. 5A: 103; ¶0045 – FIG. 5A depicts a slice view of a display device {FIG. 5} showing liquid crystal units {FIG. 5: 103} with four columns in one row of the inherently many rows that exist);
wherein the plurality of photosensitive units(300)(Fig. 5A; ¶0045) are arranged in a second array comprising a plurality of rows and a plurality of columns(300)(Fig. 5A; ¶0045 – FIG. 5A depicts a slice view of a display device {FIG. 5} showing photosensitive units {FIG. 5: 300} with three columns in one row of the inherently many rows that exist).
The embodiment of Wang does not expressly disclose a collimation layer; wherein the collimation layer comprises a plurality of collimators, each of the plurality of collimators defines a second hole, the second hole is communicated with a corresponding one of the first holes and faces a corresponding one of the photosensitive units, and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit;
a plurality of display-driving units;
wherein each row of the first array is located between any adjacent two rows of the second array, and each column of the first array is located between any adjacent two columns of the second array; and
wherein the display-driving units have an effective operation time alternated with that of the photosensitive units in a same row or column.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Another embodiment of Wang disclose a collimation layer(410)(Fig. 5B; ¶0061); wherein the collimation layer comprises a collimator(410)(Fig. 5B; ¶0061), the collimator(410)(Fig. 5B; ¶0061) defines a second hole(hole between portions of 410)(Fig. 5B; ¶0061), the second hole(hole between portions of 410)(Fig. 5B; ¶0061) is communicated with a corresponding one of the first holes(hole between portions of 420)(Fig. 5B; ¶0061) and faces a corresponding one of the photosensitive units(300)(Fig. 5B; ¶0061), and a light signal passes through the second hole(hole between portions of 410)(Fig. 5B; ¶0061) and the corresponding one of the first holes(hole between portions of 420)(Fig. 5B; ¶0061) and reaches the corresponding one photosensitive unit(300)(Fig. 5B; ¶0061).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Wang with the another embodiment of Wang to provide a display device that is better able to prevent stray light from entering a photosensitive unit.  Below is Fig. 5A of Wang edited 

    PNG
    media_image4.png
    469
    1152
    media_image4.png
    Greyscale

The cited embodiments of Wang teach a collimation layer (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: 410; ¶0061 – see the above edited figure showing the combined teachings); wherein the collimation layer comprises a plurality of collimators (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: 410; ¶0061 – see the above edited figure showing the combined teachings), each of the plurality of collimators defines a second hole (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: each hole between portions of 410; ¶0061 – see the above edited figure showing the combined teachings), the second hole (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: each hole between portions of 410; ¶0061 – see the above edited figure showing the combined teachings) is communicated with a corresponding one of the first holes (The embodiment of Wang: Fig. 5A: small spaces between portions of 420 that are directly above the light sensing devices 300; ¶0059; the another embodiment of Wang: FIG. 5B: hole between portions of 420; ¶0061) and faces a corresponding one of the photosensitive units (The embodiment of Wang: Fig. 5A: 300; ¶0045; the another embodiment of Wang: Fig. 5B: 300; ¶0061), and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit (The embodiment of Wang: Fig. 5A: small spaces between portions of 420 that are directly above the light sensing devices 300, 300; ¶0059; the another embodiment of Wang: Fig. 5B; holes between portions of 410 and 420, 300; ¶0061).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Smith discloses wherein a plurality of display-driving units(circles such as 302)(FIG. 3; ¶¶0079, 0088) are arranged in a first array comprising a plurality of rows and a plurality of columns(FIG. 3: columns of circles such as 302; ¶¶0079, 0088);
wherein each row of the first array (FIG. 3: circles such as 302; ¶¶0079, 0088) is located between any adjacent two rows of the second array (FIG. 3: squares such as 310 and 332; ¶¶0089-0090, 0115, especially – “the light detector(s) 805 detects returned light that contains light reflected, or scattered by the object(s) 810…the light detector 805 also detects other light, such as ambient light, environmental light, or , and each column (FIG. 3: columns of circles such as 302; ¶¶0079, 0088) of the first array (FIG. 3: circles such as 302; ¶¶0079, 0088) is located between any adjacent two columns of the second array (FIG. 3: columns of squares such as 310 and 332; ¶¶0089-0090, 0115, especially – “the light detector(s) 805 detects returned light that contains light reflected, or scattered by the object(s) 810…the light detector 805 also detects other light, such as ambient light, environmental light, or background noise”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Wang with Smith to provide a display device that conserves power and is more sensitive to touch inputs on the outer periphery of the display area.
Wang modified by Smith does not teach and wherein the display-driving units have an effective operation time alternated with that of the photosensitive units in a same row or column, with all other limitations as claimed.  Moreover, since Wang modified by Smith teaches the photosensitive units are used to detect light originating from the display driving units that is reflected a finger (Wang: Fig. 5A: 103, 300; ¶¶0037-0038, 0045; Smith: FIG. 3: circles such as 302; ¶¶0079, 0088), these components would have to operate at the same time to be able to work together to detect the finger.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 17 identifies the distinct features: “wherein the display-driving units(FIG. 6: 1a1) have an effective operation time alternated with that of the photosensitive units(FIG. 6: 41) in a same row or column”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0056613 A1 to Wang et al. (“Wang”) and U.S. Patent Pub. No. 2018/0357460 A1 to Smith et al. (“Smith”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

claim 17, an embodiment of Wang discloses a display device (Fig. 5A; ¶0045) comprising a first substrate(101)(Fig. 5A; ¶0045), a photosensitive layer(300)(Fig. 5A; ¶0045), a liquid crystal layer(103)(Fig. 5A; ¶0045), a second substrate(102)(Fig. 5A; ¶0045), and a collimation member(410)(Fig. 5A; ¶0045) that are stacked successively (Fig. 5A: 101, 300, 103, 410; ¶0045);
wherein the photosensitive layer(300)(Fig. 5A; ¶0045) comprises a plurality of photosensitive units(300)(Fig. 5A; ¶0045); 
wherein the second substrate(102)(Fig. 5A; ¶0045) comprises a plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059) and a shutter layer(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059) having a plurality of first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059), any adjacent two of the plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059) are spaced by the shutter layer(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059), and each of the first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059) is located between any adjacent two different ones of the plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059); 
a light signal passes through one of the first holes(small spaces between  and reaches the corresponding one photosensitive unit(300)(Fig. 5A; ¶0045)
wherein a plurality of liquid crystal display units(103)(Fig. 5A; ¶0045) are arranged on the first substrate(101)(Fig. 5A; ¶0045) and in a first array comprising a plurality of rows and a plurality of columns(Fig. 5A: 103; ¶0045 – FIG. 5A depicts a slice view of a display device {FIG. 5} showing liquid crystal units {FIG. 5: 103} with four columns in one row of the inherently many rows that exist);
wherein the plurality of photosensitive units(300)(Fig. 5A; ¶0045) are arranged in a second array comprising a plurality of rows and a plurality of columns(300)(Fig. 5A; ¶0045 – FIG. 5A depicts a slice view of a display device {FIG. 5} showing photosensitive units {FIG. 5: 300} with three columns in one row of the inherently many rows that exist).
The embodiment of Wang does not expressly disclose an electronic device, comprising: a housing; and a display device installed in the housing; a collimation layer; and wherein the collimation layer comprises a plurality of collimators, each of the plurality of collimators defines a second hole communicated with a corresponding one of the first holes and facing a corresponding one of the photosensitive units, and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit;
a plurality of display-driving units;
wherein each row of the first array is located between any adjacent two rows of the second array, and each column of the first array is located between any adjacent two columns of the second array; and
wherein the display-driving units have an effective operation time alternated with that of the photosensitive units in a same row or column.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Another embodiment of Wang disclose an electronic device (¶0062), comprising: a housing (¶0062 – electronic device, such as a mobile phone, tablet computer or a monitor, inherently has a housing); and a display device (Fig. 5B; ¶0061) installed in the housing (Fig. 5B; ¶¶0061-0062 – electronic device, such as a mobile phone, tablet computer or a monitor, inherently has a housing in which the display {Fig. 5B} is installed); a collimation layer(410)(Fig. 5B; ¶0061); wherein the collimation layer comprises a collimator(410)(Fig. 5B; ¶0061), the collimator(410)(Fig. 5B; ¶0061) defines a second hole(hole between portions of 410)(Fig. 5B; ¶0061), the second hole(hole between portions of 410)(Fig. 5B; ¶0061) is communicated with a corresponding one of the first holes(hole between portions of 420)(Fig. 5B; ¶0061) and faces a corresponding one of the photosensitive units(300)(Fig. 5B; ¶0061), and a light signal passes through the second hole(hole between portions of 410)(Fig. 5B; ¶0061) and the corresponding one of the first holes(hole between portions of 420)(Fig. 5B; ¶0061) and reaches the corresponding one photosensitive unit(300)(Fig. 5B; ¶0061).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Wang with the another embodiment of Wang to provide a display device in a popular consumer electronic produce (e.g., a phone or a tablet computer) that is better able to prevent stray light from entering a photosensitive unit.  Below is Fig. 5A of Wang edited to show the combined teachings of the display device of the electronic device.

    PNG
    media_image4.png
    469
    1152
    media_image4.png
    Greyscale

The cited embodiments of Wang teach an electronic device (The embodiment of Wang: Fig. 5A; ¶0045; The another embodiment of Wang: ¶0062), comprising: a housing (The another embodiment of Wang: ¶0062; ¶0062 – electronic device, such as a mobile phone, tablet computer or a monitor, inherently has a housing); and a display device installed in the housing (The another embodiment of Wang: ¶0062; Fig. 5B; ¶¶0061-0062 – electronic device, such as a mobile phone, tablet computer or a monitor, inherently has a housing in which the display {Fig. 5B} is installed); a collimation layer (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: 410; ¶0061 – see the above edited figure showing the combined ; wherein the collimation layer comprises a plurality of collimators (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: 410; ¶0061 – see the above edited figure showing the combined teachings), each of the plurality of collimators defines a second hole (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: each hole between portions of 410; ¶0061 – see the above edited figure showing the combined teachings) communicated with a corresponding one of the first holes (The embodiment of Wang: Fig. 5A: small spaces between portions of 420 that are directly above the light sensing devices 300; ¶0059; the another embodiment of Wang: FIG. 5B: hole between portions of 420; ¶0061) and faces a corresponding one of the photosensitive units (The embodiment of Wang: Fig. 5A: 300; ¶0045; the another embodiment of Wang: Fig. 5B: 300; ¶0061), and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit (The embodiment of Wang: Fig. 5A: small spaces between portions of 420 that are directly above the light sensing devices 300, 300; ¶0059; the another embodiment of Wang: Fig. 5B; holes between portions of 410 and 420, 300; ¶0061).
Smith discloses wherein a plurality of display-driving units(circles such as 302)(FIG. 3; ¶¶0079, 0088) are arranged in a first array comprising a plurality of rows and a plurality of columns(FIG. 3: columns of circles such as 302; ¶¶0079, 0088);
wherein each row of the first array (FIG. 3: circles such as 302; ¶¶0079, 0088) is located between any adjacent two rows of the second array (FIG. 3: squares , and each column (FIG. 3: columns of circles such as 302; ¶¶0079, 0088) of the first array (FIG. 3: circles such as 302; ¶¶0079, 0088) is located between any adjacent two columns of the second array (FIG. 3: columns of squares such as 310 and 332; ¶¶0089-0090, 0115, especially – “the light detector(s) 805 detects returned light that contains light reflected, or scattered by the object(s) 810…the light detector 805 also detects other light, such as ambient light, environmental light, or background noise”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Wang with Smith to provide an electronic device that conserves power and is more sensitive to touch inputs on the outer periphery of the display area.
Wang modified by Smith does not teach and wherein the display-driving units have an effective operation time alternated with that of the photosensitive units in a same row or column, with all other limitations as claimed.  Wang modified by Smith does not teach and wherein the display-driving units have an effective operation time alternated with that of the photosensitive units in a same row or column, with all other limitations as claimed.  Moreover, since Wang modified by Smith teaches the photosensitive units are used to detect light originating from the display driving units that is reflected a finger (Wang: Fig. 5A: 103, 300; ¶¶0037-0038, 0045; Smith: FIG. 3: circles such as 302; ¶¶0079, 0088), these components would have to operate at the same time 
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/KIRK W HERMANN/Examiner, Art Unit 2692